  Case 1:21-cv-00791-MN Document 12 Filed 07/30/21 Page 1 of 1 PageID #: 99




                       IN THE UNITED STATES DISTRICT COURT
                              DISTRICT OF DELAWARE

 Nitetek Licensing LLC,

                   Plaintiff,
                                                   Case No. 1:21-cv-00791 (MN)
              v.

 KROHNE, Inc.,

                   Defendant.


                           RULE 7.1 DISCLOSURE STATEMENT

       Pursuant to Federal Rules of Civil Procedure 7.1, Defendant KROHNE, Inc.

(“Defendant”) states it is a subsidiary of the following private, non-governmental companies:

KROHNE AG (Basil, Switzerland); KROHNE Messtechnik GmbH (Duisburg, Germany); and

Ludwig KROHNE GmbH & Co. KG (Duisburg, Germany). No publicly held corporation owns

10% or more of Defendant’s stock.

                                                     Respectfully submitted,

 Date: July 30, 2021                                 /s/ Stamatios Stamoulis
                                                     Stamatios Stamoulis
                                                     Stamoulis & Weinblatt LLC
                                                     800 N. West Street, Third Floor
                                                     Wilmington, DE 19801
                                                     Tel: 302-999-1540
                                                     Email: stamoulis@swdelaw.com

                                                     Patrick D. Duplessis (pro hac vice)
                                                     WHITMYER IP GROUP LLC
                                                     600 Summer Street
                                                     Stamford, CT 06901
                                                     Tel: 203-703-0800
                                                     Email: litigation@whipgroup.com
                                                             pduplessis@whipgroup.com

                                                     Attorneys for Defendant
                                                     KROHNE, Inc.


                                               1
